Citation Nr: 1821394	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen the service connection claim for hepatitis C.

3.  Whether new and material evidence has been received to reopen the service connection claim for a mental condition.

4.  Service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1977 and from June 1978 to May 1985.  However, he was discharged under other than honorable conditions for the period from March 27, 1982 to May 16, 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a July 2017 Statement in Support of Claim, the Veteran withdrew his request for a Board videoconference hearing.  38 C.F.R. § 20.704(e) (2017).

The Board has re-characterized the service connection claim for a mental condition to one for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  See Clemons vs. Shinseki, 23 Vet. App. 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence of record does not establish an in service incurrence for the Veteran's claimed back disability during a qualifying period of service. 

2.  In an unappealed July 2012 rating decision the RO denied the Veteran's service connection claim for a hepatitis C. 

3.  Although new medical evidence has been associated with the claims file since the final July 2012 rating decision, it is not material because it does not bear on the previously unestablished nexus element of the Veteran's service connection claim for hepatitis C.

4.  In a June 2005 decision, the Board denied the Veteran's service connection claim for a mental condition. 

5.  Since the June 2005 Board decision, new and material evidence has been received, which bear on the previously unestablished current disability element of the Veteran's service connection claim for a mental condition.

6.  The evidence of record does not establish the Veteran's PTSD or major depressive disorder was incurred during a qualifying period of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  
38 U.S.C. §§ 101(2), 1110, 1111, 1112, 1113, 1131, 1132, 1133, 1137 (2012); 38 C.F.R. §§ 3.12, 3.303, 3.304, 3.307(a), 3.309(a) (2017). 

2.  The July 2012 rating decision denying the Veteran's service connection claim for hepatitis C is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

3.  Following the final July 2012 rating decision, new and material evidence has not been received to reopen the service connection claim for hepatitis C.  38 U.S.C. 
§§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The June 2005 Board decision denying the Veteran's service connection claim for a mental condition is final.  38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. 
§ 20.1100 (2017).

5.  Following the final June 2005 Board decision, new and material evidence has been received to reopen the service connection claim for a mental condition.  
38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).

6.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have not been met.  38 U.S.C. 
§§ 101(2), 1111, 1112, 1113, 1131, 1132, 1133, 1137 (2012); 38 C.F.R. §§ 3.12, 3.303, 3.304 (2017).. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a). Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran....").

II. Service Connection for a Back Disability

The Veteran contends that he has a back disability stemming from his service.  See July 2014 Application for Disability Compensation and Related Compensation Benefits.  More specifically, he asserts that he injured his back after lifting pallets and received treatment for it in service.  See February 2015 Notice of Disagreement. 

As a preliminary matter, pursuant to 38 C.F.R. § 3.12(a), compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C. § 101(2).  A discharge or release from service due to willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(4).  However, if a veteran was insane at the time of committing the offense that caused the discharge or release, then compensation is not barred.  
38 C.F.R. §§ 3.12(b), 3.354 (2017).

Here, the evidence of record shows the Veteran has multiple periods of service; from October 12, 1976 to April 15, 1977; June 23, 1978 to March 20, 1980; March 27, 1980 to March 26, 1982; and from March 27, 1982 to May 16, 1985.  See April 2003 VA Administrative Decision.  For the periods from October 12, 1976 to April 15, 1977; June 23, 1978 to March 20, 1980; and March 27, 1980 to March 26, 1982, he received an honorable discharge.  However, for the period from March 27, 1982 to May 16, 1985, he received a discharge under other than honorable conditions due to a persistent pattern of misconduct.  The April 2003 VA Administrative Decision found there was no basis to raise the issue of insanity at the time the charges against him were brought in service.  Consequently, the VA found the character of his service from March 27, 1982 to May 16, 1985 constituted a bar to all VA benefits arising from that period of service.  He did not appeal this decision and it became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Generally, for a qualifying period of service, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 C.F.R. § 3.303.  In that regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 C.F.R 
§ 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A review of the claims file reveals the Veteran has multiple diagnoses pertaining to the back; sclerosis of the thoracic spine at the T11; a Schmorl's node in the superior endplate compression at the T11; paraspinal abscess of the thoracic and lumbar spine; osteomyelitis of the lower thoracic spine; as well as degenerative changes generally.  See June 2015 VA Telephone Encounter Note; December 2015 VA Tumor Board Note.  Thus, the current disability element of this claim has been satisfied.

A review of the Veteran's service treatment records (STRs) confirms his report of injuring his back in service.  An April 1985 Chronological Record of Medical Care documented his complaint of discomfort in his lower back after lifting heavy material.  Unfortunately, this complaint occurred during the period of service for which all VA benefits are barred.  The remainder of the Veteran's STRs is silent for any other complaints of a back related issue.  Further, his lay statements describe only one in service incurrence.  As such, the in service element of this claim cannot be established.  See Shedden, supra.  Necessarily, the nexus element of the claim cannot be met.  Id.  

For the reasons above, the Board finds the preponderance of the evidence is against his service connection claim for a back disability on a direct basis.  See 38 U.S.C. 
§ 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  

In addition to service connection on a direct basis, service connection may be alternatively be granted on a presumptive basis for certain chronic diseases, such arthritis, pursuant to 38 C.F.R. §§ 3.307 and 3.309(a).  38 U.S.C. §§ 1111, 1112, 1113, 1131, 1132, 1133, 1137.  A chronic disease may be presumptively service connected if it is shown as such in service or within the one year presumptive period under 38 C.F.R. § 3.307(a)(3) and it manifested again thereafter; if it is shown to have manifested to a compensable degree within one year of separation from service; or, if the evidence establishes chronicity and continuity of symptomatology post-service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The first pertinent diagnosis of record comes in the December 2015 VA Tumor Board Note, which observed there were degenerative changes of his spine, 33 years following discharge from his last qualifying period of service.  See December 2015 VA Tumor Board Note.
 
Prior to this diagnosis, the first reference to a back related issue post-separation among the Veteran's VA treatment record comes in August 1996, still nearly 14 years after separation from his last qualifying period of service.  See August 1996 VA Nursing Note.  At that time, he reported twisting his back while out on a pass from the VA domiciliary facility.  The next reference to a back related issue comes in June 1998; nearly two years later.  See June 1998 VA Ambulatory Care Note.  At that time, he relayed receiving worker's compensation for a back injury due to a motor vehicle accident.  Almost four years later, a May 2002 VA Ambulatory Care Note documented an impression of general malaise as well as joint and back pain, secondary to his hepatitis C diagnosis.  

Given the above, the evidence of record does not establish manifestation in service; manifestation to a compensable degree within one year of separation from service; or chronicity and continuity of symptomatology post-service.  38 C.F.R. § 3.303(b); Walker, supra.  Accordingly, the Board finds the preponderance of the evidence is against the Veteran's service connection claim for a back disability on a presumptive basis as a chronic disease.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.307(a), 3.309(a); see also Fagan, supra.

III.  Petition to Reopen Service Connection Claim for Hepatitis C

In a July 2012 rating decision, the RO denied the petition to reopen a claim of service connection for Hepatitis C because no new and material evidence had been received; the underlying claim had been denied based on a lack of nexus to service.  He did not appeal this decision and it became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran filed the instant claim in July 2014.  See July 2014 Application for Disability Compensation and Related Compensation Benefits.  In a November 2014 rating decision, the RO denied the petition to reopen finding that no new and material evidence had been received.  He timely initiated and perfected an appeal of this decision, which is now before the Board.  See February 2014 Notice of Disagreement; February 2016 VA Form 9.

Generally, "new" evidence is defined as existing evidence not previously submitted to agency decisions makers, while "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence must not be cumulative or redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.

Since the July 2012 rating decision, new evidence has been received in the form of treatment records from the Amarillo VAMC from March 24, 2015 to February 9, 2016.  While these VA treatment records confirm the Veteran's diagnosis of and treatment for hepatitis C, none of the records remotely relate to the previously unestablished nexus element of the claim, even when considered with previous evidence of record.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Therefore, the records are merely cumulative and redundant of the evidence already associated with the claims file.  More importantly, the records do not raise a reasonable possibility of substantiating the claim and are not material.  38 C.F.R. 
§ 3.156(a); cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that 38 C.F.R. 
§ 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening").  

IV.  Petition to Reopen Service Connection for a Mental Condition

The RO denied the Veteran's service connection claim for a mental condition in an April 2003 rating decision.  He initiated and perfected an appeal of this decision to the Board.  Subsequently, in a June 2005 decision, the Board denied the claim finding the current disability element of the claim had not been met.  
38 U.S.C. §§ 7103, 7104 (2000); 38 C.F.R. § 20.1100 (2004). 

The Veteran filed a petition to reopen the service connection claim for a mental condition in July 2014.  See July 2014 Application for Disability Compensation and Related Compensation Benefits.  In response, in a November 2014 rating decision, the RO denied the petition to reopen finding that no new and material evidence had been received.  As noted above, he timely initiated and perfected an appeal of this decision, which is now before the Board.  See February 2014 Notice of Disagreement; February 2016 VA Form 9.

Since the June 2005 Board decision, new evidence has been received in the form of treatment records from the Amarillo VAMC from September 13, 2002 to October 31, 2005; October 7, 2005 to May 22, 2006; and from March 24, 2015 to February 9, 2016.  These VA treatment records disclose the Veteran has been diagnosed with PTSD and major depressive disorder.  See May 2015 VA Mental Health Note.  As such, the records relate to the previously unestablished current disability element of the claim.  See Shedden, supra.  Thus, a reasonable possibility of substantiating the claim has been raised.  38 C.F.R. § 3.156(a); see also Shade, supra.   

V. Service Connection for an Acquired Psychiatric Disorder

The Board finds that proceeding to a consideration of the merits of the claim at this time is not prejudicial to the Veteran; while the RO has not considered the full merits, there is no additional development which may be undertaken, and the denial is as a matter of law in the absence of any dispute over the factual evidence.  Texas Instruments, Inc. v. United States, 922 F.2d 810, 815 (Fed. Cir. 1990) (There is no need to remand a case to determine an issue "which legally [could] be decided in only one way" (citations and internal quotation marks omitted)).

The Veteran contends that he has an acquired psychiatric disorder stemming from his service.  June 2003 VA Form 9; February 2015 Notice of Disagreement (NOD).

As noted above, the Veteran has been diagnosed with PTSD and major depressive disorder.  See May 2015 VA Mental Health Note.  Therefore, the current disability element of this claim has been met.  See Shedden, supra.  

In a June 2003 VA Form 9, the Veteran generally asserted that he experienced a lot of stressful events while serving in the Navy without further detail.  Thereafter, in the February 2015 Notice of Disagreement (NOD), he averred that he was diagnosed with an acquired psychiatric disorder in service.  February 2015 NOD.

According to an October 1984 Narrative Summary, among the Veteran's STRs, he was diagnosed with brief reactive psychosis in service.  Unfortunately, this diagnosis occurred during the non-qualifying period of service.  See April 2003 Administrative Decision (finding the character of the Veteran's service from March 27, 1982 to May 16, 1985 was a bar to VA benefits).

The only other reference to an in service incurrence of record is the May 2015 VA Mental Health Note, which documented the Veteran's report that his depression onset around 1984 after seeing other service members get their heads shot off and sustain severe injuries while serving in Lebanon.  Again, his lay statements place this in service incurrence squarely within the non-qualifying period of service.  See April 2003 Administrative Decision.

In light of the above, the Board finds the in service incurrence element of this claim has not been established.  See Shedden, supra.  Consequently, the nexus element cannot be satisfied.  As such, the Board finds the preponderance of the evidence is against the Veteran's service connection claim for an acquired psychiatric disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; see also Fagan, supra.

A VA examination is not warranted because the evidence of record, to include the Veteran's lay statements, does not suggest an in service incurrence during a qualifying period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that when there is evidence of a current disability, an in service incurrence, and an indication that the current disability may be associated with the in service incurrence, but there is insufficient medical evidence to make a decision on the claim an examination is required).


ORDER

Service connection for a back disability is denied. 

No new and material evidence having been received, the petition to reopen the service connection claim for hepatitis C is denied.

New and material evidence having been received, the petition to reopen the previously denied claim of service connection for a mental condition is granted.

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


